DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-13, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (U.S. PG. Pub. No. 2016/0155556 A1) in view of Lyoo et al. (U.S. PG. Pub. No. 2016/0351321 A1).
With respect to claim 1, Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches a coil component 1 (FIGs. 1-6) comprising: 
a magnetic body 10; and
a coil portion (combination of elements 11, 13, 18, and 40) embedded in the magnetic body, 
wherein the coil portion includes: 
an internal insulating layer 11;
coil patterns (patterns 13 on lower and upper surfaces of layer 11, para. [0041]) disposed directly on opposite surfaces of the internal insulating layer; 
an insulating wall 18 disposed between turns of the coil patterns; 
an external insulating layer 40 disposed on the insulating wall and the coil patterns; and
a connection portion (via connection, not expressly shown, para. [0041]) penetrating through the internal insulating layer to connect the coil patterns disposed on the opposite surfaces of the internal insulating layer to each other,

the flat surfaces of the coil patterns, facing the external insulating layer, extend from side
surfaces (left or right surfaces) of the coil patterns, respectively (paras. [0036], [0041], and [0050]). Ohkubo does not expressly teach a connection portion including a first conductive layer and a second conductive layer having a melting point lower than a melting point of the first conductive layer.
Lyoo et al., hereinafter referred to as “Lyoo,” teaches a coil component (e.g. FIG. 9M) comprising:
a connection portion 541-543 including a first conductive layer 541 and a second conductive layer 542 having a melting point lower than a melting point of the first conductive layer (paras.[0182] and [0183]). Tin (Sn) has lower melting point than copper (Cu). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second conductive layers of the connection portion as taught by Lyoo to the coil component of Ohkubo to provide increase Q value with high yield and productivity manufacturing process (paras. [0219] and [0014]).
With respect to claim 3, Ohkubo in view of Lyoo teaches the coil component of claim 1, wherein each of the coil patterns is an electroplating layer (Lyoo, para. [0148]). Furthermore, The process limitations “electroplating” in claim 3 does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 7, Ohkubo in view of Lyoo teaches the coil component of claim 1, wherein the magnetic body includes a core (core at opening 12) penetrating through the coil portion (Ohkubo, para. [0036]).
With respect to claim 8, Ohkubo in view of Lyoo teaches the coil component of claim 1, wherein the first conductive layer includes copper (Cu) (Lyoo, para. [0182]).
With respect to claim 9, Ohkubo in view of Lyoo teaches the coil component of claim 8, wherein the second conductive layer includes tin (Sn) (Lyoo, para. [0183]).
With respect to claim 10, Ohkubo in view of Lyoo teaches the coil component of claim 1, wherein the second conductive layer includes tin (Sn) (Lyoo, para. [0183]).
With respect to claim 11, Ohkubo in view of Lyoo teaches the coil component of claim 1, wherein a width of the second conductive layer is greater than a width of the first conductive layer (Lyoo, paras. [0182] and [0183]).
With respect to claim 12, Ohkubo teaches a coil component 1 (FIGs. 1-6) comprising: 
a magnetic body 10; and
a coil portion (combination of elements 11, 13, 18, and 40) embedded in the magnetic body, 
wherein the coil portion includes: 
an internal insulating layer 11;
insulating walls 18 disposed on opposite surfaces of the internal insulating layer, and including one surface contacting the internal insulating layer and the other surface facing the one surface;
an external insulating layer 40 disposed on the other surface of the insulating wall; 
coil patterns (patterns 13 on lower and upper surfaces of layer 11, para. [0041]) disposed directly on opposite surfaces of the internal insulating layer to wind around the insulating wall; and
a connection portion (via connection, not expressly shown, para. [0041]) penetrating through the internal insulating layer to connect the coil patterns disposed on the opposite surfaces of the internal insulating layer to each other, 
a surface (upper surface) of the coil patterns facing the external insulating layer is recessed (height H minus height h) toward the internal insulating layer with respect to the other surface of the insulating walls, or a surface of the coil patterns facing the internal insulating layer 
the surface of the coil patterns facing the external insulating layer is flat, and
the flat surface of the coil patterns, facing the external insulating layer, extends from side
surfaces of the coil patterns, respectively  (paras. [0036], [0041], [0045], and [0050]). Ohkubo does not expressly teach a connection portion including a first conductive layer and a second conductive layer having a melting point lower than a melting point of the first conductive layer.
Lyoo teaches a coil component (e.g. FIG. 9M) comprising:
a connection portion 541-543 including a first conductive layer 541 and a second conductive layer 542 having a melting point lower than a melting point of the first conductive layer (paras.[0182] and [0183]). Tin (Sn) has lower melting point than copper (Cu). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second conductive layers of the connection portion as taught by Lyoo to the coil component of Ohkubo to provide increase Q value with high yield and productivity manufacturing process (paras. [0219] and [0014]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lyoo, as applied to claim 1 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2017/0032882 A1).
With respect to claim 2, Ohkubo in view of Lyoo teaches the coil component of claim 1. Ohkubo in view of Lyoo does not expressly teach the insulating wall includes a protrusion protruding from at least one of opposite surfaces of the coil patterns and inserted into at least one of the internal insulating layer and the external insulating layer.

With respect to claim 4, Ohkubo in view of Lyoo teaches the coil component of claim 1. Ohkubo in view of Lyoo does not expressly teach the internal insulating layer includes a photosensitive resin.
Yang teaches a coil component (e.g. FIGs. 7), wherein the internal insulating layer 230 includes a photosensitive resin (para. [0084]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the photosensitive resin internal insulating layer as taught by Yang to the coil component of Ohkubo in view of Lyoo to facilitate manufacturing (para. [0084]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lyoo, as applied to claim 1 above, and further in view of Koelling (U.S. PG. Pub. No. 2016/0293451 A1).
With respect to claim 5, Ohkubo in view of Lyoo teaches the coil component of claim 1. Ohkubo in view of Lyoo does not expressly teach the connection portion further includes a first intermetallic compound layer formed between the first conductive layer and the second conductive layer.

With respect to claim 6, Ohkubo in view of Lyoo and Koelling teaches the coil component of claim 5, wherein the second conductive layer is disposed between the first conductive layer and one of the coil patterns, and 
the connection portion further includes a second intermetallic compound layer 543 (Lyoo) between the one of the coil patterns and the second conductive layer (Lyoo, para. [0188]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lyoo, as applied to claim 12 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2016/0012956 A1).
With respect to claim 13, Ohkubo in view of Lyoo teaches the coil component of claim 12. Ohkubo in view of Lyoo does not expressly teach a surface roughness of the one surface of the insulating wall is different from a surface roughness of the other surface of the insulating wall. 
Yang et al., hereinafter referred to as “Yang,” teaches a coil component (e.. FIGs. 1 and 2), wherein a surface roughness 11 of the one surface of the insulating layer 30 is different from a surface roughness of the other surface of the insulating layer (para. [0036]). A person with ordinary skill in the art would know the different surface roughness could be applied to the wall to provide the required adhesion between the wall and the coil patterns. It would have been .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Lyoo, as applied to claims 1 and 12 above, and further in view of Choi et al. (U.S. PG. Pub. No. 2015/0102889 A1).
With respect to claims 18 and 19, Ohkubo in view of Lyoo teaches the coil component of claims 12 and 1, respectively. Ohkubo in view of Lyoo does not expressly teach no seed layer is disposed between the coil patterns and the internal insulating layer.
Choi et al., hereinafter referred to as “Choi,” teaches a coil component (e.g. FIG. 3), wherein no seed layer is disposed between the coil patterns 40 and 41 and the internal insulating layer 30 (paras. [0074] and [0091] or [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the no seed coil patterns as taught by Choi to the coil component of Ohkubo in view of Lyoo to facilitate manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837